DETAILED ACTION
Status of the Claims
	Claims 1-20 are pending in this application. Claims 1-16 are withdrawn. Claims 17-20 are under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority from the provisional application # 62856588 filed on 06/03/2019.
Examiner’s Note
Claims 17-20 have dependencies to withdrawn claims 1, 2, 6, 10 and 16 so the limitations from these claims are also considered in the rejections below.  
Election/Restriction
	Applicant’s election without traverse of group II (claims 17-20) in the reply filed on 07/21/2021 is acknowledged. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
	Claims 17-20 are objected to for being dependent on withdrawn claims.  The elected claims need to stand on their own.  However, for the purpose of examination, the examiner can read the claim limitations in view of the withdrawn claims.  Applicant needs to amend the claims to incorporate the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claims are directed to natural phenomena. “A method of replacing collagen broken down” is achieved when a subject consumes collagen thus this action is an inherent function of ingesting collagen. Carnivorous animals are constantly in a process of physical activity such as chasing a prey. Carnivorous animals such as wolves and grizzly bears attack cattle to kill and eat them (Non-patent literature, What eats cows?, publication date 03/30/2010). This would result in physical activity where collagen is broken down.  In aging, collagen also breaks down.  G. Wu et al (Composition of free and peptide-bound amino acids in beef chuck, loin, and round cuts, J. Anim. Sci. 2016.94:2603–2613) (Hereinafter Wu) provide that beef (cow meat) comprises collagen (table 4), glutamine (table 5) and taurine (table 7). Wu also teaches that beef comprises all of the essential amino acids histidine, isoleucine, leucine, lysine, methionine, phenylalanine, threonine, tryptophan, and valine (table 4). Wu also teaches all of the amino acids listed in instant claim 16 (table 4) with the exception of hydroxylysine. However, Marjorie Porter Penfield (Changes in Tenderness and Collagen of Beef Semitendinosus Muscle Heated at Two Rates, PhD diss., University of Tennessee, 1973) (Hereinafter Penfield) provide the evidence that collagen in beef comprises hydroxylysine (page 20). Thus, claims 17-20 are directed to a natural method comprising 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Michel Grise (US 2011/0217393 A1, publication date: 09/08/2011) (Hereinafter Grise) and Revel (Women's Recovery + . 
Regarding claim 17, Grise teaches an oral composition to improve fatigue recovery or fatigue resistance, or endurance enhancer to physical or mental training or stress. The composition comprises a relatively high concentration of collagen hydrolysate (para 35). Grise teaches a method of administering a food supplement composition to improve recovery from physical training (para 22-23). Thus it is interpreted such that collagen broken down during physical activity would be getting replaced by this method. Grise also teaches that a recommended serving of the composition ranges from 1 gram to 100 grams, depending on consumer goals (para 59). The instant invention serving size of 36-38 grams falls within the 1-100 g range of Grise. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05). Grise also teaches that said food supplement composition comprises collagen hydrolysate from 0.1% to 25% (para 19). For a 38 g of the Grise composition, Grise teaches 9.5 g of collagen which is outside the claimed range. Grise also teaches glutamine (para 20) in an amount of 0.01-15.0 percent by weight (para 53) which equates to 0.38 g to 5.7 g per 38 g of a serving. 0.5-1.5 g glutamine range of the instant invention falls within the 0.38-5.7 g glutamine range of the Grise composition. Grise also teaches taurine in an amount of 0.01-15.0 percent by weight (para 53) which equates to 0.36 g to 5.4 g per 36 g of a serving. 0.1-0.2 g taurine range of the instant invention does not overlap with the 0.36-5.4 g taurine range of the Grise composition but are merely close (difference of 0.16 g). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). It is also important to note that the instant invention uses the “about” language which makes the range boundaries variable. Additionally, Grise also teaches its composition to comprise lysine (para 20), phenyl alanine (para 53), threonine, tryptophan, histidine, and methionine (para 53). 
Regarding claim 17, Grise doesn’t teach collagen at 15-25 g per 36-38 g of total composition.

It would have been obvious to one of ordinary skill in the art the time of instant application to have combined the teachings of Grise and Revel to arrive at the claimed invention. Both Grise and Revel provide composition components that are for the same purpose which is recovery from a physical exercise. Revel teaches that its composition also supports joint health (page 1) allowing one of ordinary skill in the art to be motivated to increase the collagen amount of Grise with a reasonable expectation of successfully achieving a composition that has superior collagen breakdown replacement and recovery ability. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen Chunhui et al (CN108208827A, publication date: 06/29/2018) (Hereinafter Chunhui). 
Regarding claim 17, Chunhui teaches a composition to improve athletic ability and enhance muscular endurance and promote restoration of physical strength (abstract) in a body (interpreted as a dietary supplement) (background technique and summary of the invention). Chunhui teaches that the composition comprises 0-4900 parts protein (claim 1) wherein said protein is collagen (claim 4), and since total is 68409 parts, this equates to about 0-72% collagen. The instant invention’s 15-25 grams in a 38 g composition is 39-69% collagen. Thus, the 39-69% range for collagen of the instant invention lies within the 0-72% collagen range of Chunhui composition. Chunhui also teaches 1-1000 parts amino acid (claim 2) wherein the amino acid is glutamine and/or taurine, which equates to 0.0015-1.5% range for both glutamine and taurine. The instant invention’s glutamine and taurine wt % ranges are 0.013-0.042% and 0.0026-0.006% respectively. Thus, 0.013-0.042% of glutamine and 0.0026-0.006% of taurine 
Regarding claim 18, Chunhui teaches as discussed above. The instant invention’s 20 g of collagen in a 36-38 g serving equates to about 53-56% collagen, 0.97 g of glutamine in a 36-38 g serving equates to about 0.03% glutamine, and 0.125-0.175 taurine in a 36-38 g serving equates to about 0.003-0.005% taurine. Thus, 53-56% collagen, 0.03% glutamine and 0.003-0.005% taurine ranges of the instant invention lie within the 0-72% collagen, 0.0015-1.5% glutamine and 0.0015-1.5% taurine ranges of Chunhui composition. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the teachings of Chunhui to arrive at the instant invention. As explained above, all of the instant ranges and values disclosed by the instant invention lie within the ranges taught by Chunhui. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Rapid collagen replacement is also recognized by Chunhui to repair injured muscles and tissues after exercise, a process where collagen breaks down.  Thus, one would achieve the instant invention with a reasonable expectation of success. 

19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen Chunhui et al (CN108208827A, publication date: 06/29/2018) (Hereinafter Chunhui) and Vital (Vital Proteins, Bone Broth Collagen, Beef, 10 oz (285 g) – iHerb, date first available: 06/01/2017) (Hereinafter Vital). 
Regarding claims 19, Chunhui teaches as discussed above.
Regarding claims 19, Chunhui teaches essential amino acids leucine, isoleucine (branched chain amino acid) and valine (branched chain amino acid) at 0.0015-7.3% each (claim 1, 5000 parts of amino acid in total of 68409 parts). 
Regarding claim 19, Chunhui doesn’t teach the other 6 essential amino acids. 
Regarding claim 19, Vital teaches the 9 essential amino acids histidine, isoleucine, leucine, lysine, methionine, phenylalanine, threonine, tryptophan and valine (pages 4-5). Instant invention also teaches 6-10 g in 36-38 g for all of the essential amino acids in total. Since Chunhui teaches 0.0015-7.3% for each amino acid in its composition as discussed above, Chunhui in view of Vital teaches a 0.01-65.7% (for 9 essential amino acids) range of total composition. Thus, 15.7-27.8 % total essential amino acid range (calculated from 6-10 g in 36-38 g) lies within the 0.01-65.7% range of Chunhui in view of Vital. 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Chunhui and Vital to achieve the instant invention. Vital provides motivations such as supporting the immune system and helping promote overall health (page 3). One would desire these overall beneficial outcomes from a dietary supplement thus one would be motivated to incorporate the teachings of Vital into the teachings of Chunhui with a reasonable expectation of successfully achieving additional benefits such as supporting immune system and promotion overall health. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen Chunhui et al (CN108208827A, publication date: 06/29/2018) (Hereinafter Chunhui), Vital (Vital Proteins, Bone Broth . 
Regarding claim 20, Chunhui teaches as discussed above.
Regarding claim 20, Chunhui also teaches amino acids leucine, isoleucine (branched chain amino acid), valine (branched chain amino acid) and arginine at 0.0015-1.5% each (claim 2, 1000 parts of amino acid in total of 68409 parts). 
Regarding claim 20, Chunhui doesn’t teach the other amino acids in the list. 
Regarding claim 20, Vital teaches alanine, arginine, aspartic acid, glutamic acid, glycine, histidine, hydroxyproline, isoleucine, leucine, lysine, methionine, phenylalanine, proline, serine, threonine, tryptophan, tyrosine and valine. 
Regarding claim 20, Amato teaches food supplements for enhanced body performance (para 1) comprising hydroxylysine (para 15). 
Regarding the specific value limitations of claim 20, instant invention values as calculated as follows: alanine at 0.05%, arginine at 0.04%, aspartic acid at 0.03%, glutamic acid at 0.08%, glycine at 0.13%, histidine at 0.004%, hydroxylysine at 0.001%, hydroxyproline at 0.06%, isoleucine at 0.03%, leucine at 0.08%, lysine at 0.04%, methionine at 0.004%, phenylalanine at 0.03%, proline at 0.07%, serine at 0.02%, threonine at 0.02%, tryptophan at 0.0015%, tyrosine at 0.003% and valine at 0.04%. All of these ranges lie within the 0.0015-1.5% (claim 2) range of Chunhui for amino acids. 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Chunhui, Vital and Amato to achieve the instant invention with a reasonable expectation of success. Vital provides motivations such as supporting the immune system and helping promote overall health (page 3). Amato provides a list of biologically significant amino acids that include hydroxylysine (para 15). Amato’s compositions provide energy boosting, cell repair and facilitation of muscle build and recovery after an injury, and the promotion of protein growth/muscle growth in 

Conclusion
	No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/A.A./               Examiner, Art Unit 1613                 

/MARK V STEVENS/               Primary Examiner, Art Unit 1613